Title: From John Adams to William MacCreery, 7 September 1778
From: Adams, John
To: MacCreery, William


     
      Sir
      Passi September 6 7. 1778
     
     Yours of 30 August I received two days ago, and forthwith laid it before both my Colleagues.
     You observe that Sea Men and Masters of Vessells escaped from England, complain of the Conduct of the Commissioners. Want of Money, and Want of Attention, you Say are their Complaints. Serious indeed!
     As to the first, I want to write a Volume, but will Spare you the Trouble, and content myself with a few Words. Attend to these few Words, and judge whether, I am culpable.
     Seven Millions of Livres nearly had been Spent, before my arrival here. What has America received for it? I have not Spent much of this Money.
     Now We have no Money, nor the least Assurance of any, We expect every Hour Draughts from Congress, for a Million Livres for Interest on Loan office Certificates.
     Remittances from Congress We have none or next to none.
     It is in vain to deceive. I absolutely expect, We shall be obliged to protest Bills drawn from the highest Authority, in a very short Time. So far from being offended at the Smallness of the sums We have lent these Persons, they ought to be very thankfull that they had a farthing.
     As to the Want of Attention, I really know not what they mean? There has not been a Prisoner escaped here, that I have not treated with a cordial affection, that I have not invited to dine and whose Business I have not dispatched with the Utmost Expedition in my Power. And I believe, and am sure that Mr. Lee has done the same, and Dr. Franklin too for any thing that I know or believe.
     But be not deceived, Mr. McCreery. There are interested Combinations, in this Country—Americans, Frenchmen, and I fear Englishmen too are concerned in them. These People have Spies, Tools and Emissaries, all about, who are taught and employd to fill the Heads of Americans with discontent. Let them go on—so sure as there is a futurity so sure those Combinations will be brought to light, And the Truth will finally be made to appear to the full Justification of the innocent, faithfull and disinterested servant of his Country, and to the Confusion and Disgrace of the mere Lovers of themselves, who think to obtain opportunities of making private Fortunes, by exciting Prejudices against Persons who are sinking and sacrificing theirs, in this Cause, and who have been doing so for fifteen Years.
     The Commissioners here, have been employed, these three Months in negociating an Exchange of Prisoners, they have wrote many Letters to England both to the Ministry and to private Persons—they have often applied to the Ministry here, and have lately applied several times for a Passport for a Cartel ship, but have not yet been so happy as to obtain it, altho they expect it every Hour.
     What the Commissioners will finally do about sending any Person to England I dont know. Mr. Williams was proposed some time ago, and Mr. Austin, but neither have been sent and I dont know that it will be necessary to send any Body. If it should be determined to send any one, whether Mr. Williams yourself or Mr. Austin or any other Gentleman I am not able to say. I cant advise you to wait in Expectation of it. I am your friend and servant.
    